ND. FD-862-07

                                               IN THE

                                     COURT CF CRIMINAL APPEALS

                                           AUSTIN, TEXAS




                                            CHARLES CAMP
                                             Appellent

                                                 VS

                                          state CF TEXAS
                                             Appellee


                          Fran Appeal No. 02-13-00247-CR/02-13OC248-CR/
                                          C2-13^248-CR/C2-13<X)250-CR
                            Ch Appeal frcm Ihe Second District of Texas
                                      Tarrant County/ Texas
                        Trial Gburt No. 132466RA324658RA324671R/1324677R


                                  M3EKN KR SUSEQEKN CF FULES

 THE HCNORAELE JUDGES OF THE COURT CF CRIMINAL APPEALS:

      Cores now/ Charles Canp/ Appellent/ and respectfully requests the Honorable Court to acknow
 ledge Rale 2 of the Texas Rules of Appellate Procedure and use its authority under this pro
 vision to suspend in this natter cperaticn of Texas Rules of Appellate Procedure 9.3(b)/ 9.5/
 and 68.11/ and in support of said request/ Appellant would show the following:
                                                 I

   Appellant/ as a Texas prisoner/ does not have access to a ccnputer or copier to make the re
 quired copies to send to all parties involved. Appellant is also indigent and void of any means
 to send sane. See Texas Rules of Appellate Procedure 20, et seq.

 REEETCKE, Appellant prays the Honorable Court will grant this Motion and order the Clerk of the
 Court to make proper copies and distribute said copies to all parties involved.



                                                                             Respectfully Submitted


                                                                                         Charlfc
                                                                                   Petitioner/ Pro Se
                                                                                      TDCJ-ID#1857911
                                                               Texas Lepartirent of Criminal Justice
                                                                              Institutional DLvision
      RECEIVED IN                                      FILED IN       F'M' R±ertscn *it
COURT OF CRIMINAL APPEALS                       rmiRTnproiuiMAi add™ *      12D71 m 3S2Z
                                                COURT OF CRIMINAL APPEAL S Abilene, TX 79601
       JAN 21 2015                                         JAN 23 2015

   Abel Acosta, Clerk                                   Abel Acosta, Clerk
                                      OJSWCKJ EKXARM3EN




I, Charles T. Canp, TOCJ-ID# 1857911, being presently incarcerated in the F.M. Robertscn Lhit
of the Texas Department of Criminal Justice in Jones County/ Texas, verify and    declare   under
the penalty of perjury that the foregoing statements are true and correct. Executed en this
8th day of Janurary, 2015.




                                                                                 TDCJ-ID# 1857911